COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TANDA STRINGFELLOW,                          §
                                                             No. 08-15-00071-CV
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                              235th District Court
 JEFFREY SHANE STRINGFELLOW,                  §
                                                            of Cooke County, Texas
                           Appellee.          §
                                                                (TC# 13-00403)
                                              §



                                         ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until May 12, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Teresa Ward, Court Reporter for the 235th District Court,

for Cooke County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before May 12, 2015.

       IT IS SO ORDERED this 30th day of April, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.